United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 5, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-31050
                         Summary Calendar



JAMES A. WORKMAN,

                                    Plaintiff-Appellant,

versus

PASCAL F. CALOGERO, JR., in his personal capacity; JEFFREY P.
VICTORY, in his personal capacity; JEANNETTE THERIOT KNOLL, in
her personal capacity; CHET D. TRAYLOR, in his personal capacity;
CATHERINE D. KIMBALL, in her personal capacity; BERNETTE J.
JOHNSON, in her personal capacity; JOHN L. WEIMER, in his
personal capacity; CHARLES B. PLATTSMIER, in his personal
capacity; JOSEPH L. SHEA, JR., in his personal capacity; DONALD
R. BROWN, in his personal capacity; E.J. CHAMPAGNE, in his
personal capacity; LONNIE GRECO, in his personal capacity;
ADMINISTRATORS OF THE TULANE EDUCATIONAL FUND, erroneously
identified in the complaint as “the Tulane University of
Louisiana,”

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:02-CV-922-B
                       --------------------

Before HIGGINBOTHAM, BENAVIDES and OWEN, Circuit Judges.

PER CURIAM:*

     James A. Workman has appealed the dismissal of his civil

RICO and civil rights claims against “the Tulane University of



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Louisiana”1 and various individuals, including: member justices

of the Louisiana Supreme Court; members of the Louisiana Attorney

Disciplinary Board; Disciplinary Counsel Charles Plattsmier;

Tulane Law School professors and administrators Edward F.

Sherman, Lawrence Ponoroff, and Wendy Brown-Scott; K. Dupaquier,

the Director of Public Safety at Tulane University; and two John

Does.

     The standards in ruling upon motions to dismiss for failure

to state a claim, under FED. R. CIV. P. 12(b)(6), and for judgment

on the pleadings, under FED. R. CIV. P. 12(c), are the same.

Bennett-Nelson v. Louisiana Bd. of Regents, 431 F.3d 448, 450 n.2

(5th Cir. 2005).   The complaint may not be dismissed unless it

appears certain that the plaintiff cannot prove any set of facts

in support of his claim that would entitle him to relief.      Id.

Although the plaintiff’s allegations are taken as true and are

considered in the light most favorable to the plaintiff,

conclusional allegations and legal conclusions masquerading as

facts will not prevent dismissal or judgment on the pleadings.

Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir.

2002).   This court’s standard of review is de novo.   Bennett-

Nelson, 431 F.3d at 450 n.2.




     1
       The correct name of this entity is “Administrators of the
Tulane Educational Fund” [hereinafter “Tulane University”].

                                 2
     Workman argues on appeal that the actions of the

Disciplinary Board Members were purely ministerial and not

judicial in nature.   He argues also that the Disciplinary Board

Members, as members of the administrative committee, exceeded

their authority in ruling on his petition for review.      The

actions of the Disciplinary Board Members were judicial in nature

because the decision whether to disqualify counsel is a judicial

function.   See Rolleston v. Eldridge, 848 F.2d 163, 164 (11th

Cir. 1988); see also Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir.

1994).   Because the administrative committee is not precluded

from deciding requests for disqualification of disciplinary

counsel and because that decision does not fall within the scope

of the appellate review function, Workman cannot show that the

Disciplinary Board Members exceeded the scope of their

jurisdiction.   See LA. SUP. CT. RULE XIX, § 2(G)(1)(b).

     Workman contends that defendant disciplinary counsel

Plattsmier was not entitled to absolute prosecutorial immunity

because he was not functioning as a prosecutor when he conducted

pre-investigation screening of Workman’s complaint.    The

screening procedures clearly fell within the prosecutorial duties

and functions of the disciplinary counsel.    See SUP. CT. RULE XIX,

§ 4(B)(1), (2), & (3).   This court has held that decisions by a

prosecutor to file or not file charges are acts protected by

absolute immunity.    Oliver v. Collins, 904 F.2d 278, 281 (5th

Cir. 1990).

                                  3
     Workman contends that the district court erred in granting

Tulane University’s motion for judgment on the pleadings.

Workman argues, without elaboration, that the district court

erred in stating that his allegations of criminal conduct on the

part of Tulane law professors Sherman and Ponoroff were

conclusional.    Workman’s conclusional argument does not

demonstrate that the district court erred.    Workman contends also

that the district court erred in determining that Tulane

University could not be held vicariously liable for its own

participation in the alleged conspiracy.    Workman’s argument is

conclusional and internally inconsistent.    Either liability is

vicarious or it is not.

     Workman has not shown that the district court abused its

discretion in refusing to permit him to amend his complaint.       See

Duff-Smith v. Collins, 973 F.2d 1175, 1180 (5th Cir. 1992).

     AFFIRMED.




                                  4